ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-021, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, SCOTT F. SAIDEL of BOCA RATON, FLORIDA, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of six months based on his guilty plea to two counts of endangerment in the State of Arizona for conduct that in New Jersey would constitute a violation of RPC 8.4(c) (criminal act that reflects adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer);
*360And the Disciplinary Review Board having further concluded that respondent should not be reinstated to practice in New Jersey until reinstated in Arizona;
And good cause appearing;
It is ORDERED that SCOTT F. SAIDEL is suspended from the practice of law for a period of six months and until the further Order of the Court, retroactive to March 1, 2001, the date of respondent’s suspension in Arizona; and it is further
ORDERED that no petition for reinstatement be submitted to the Disciplinary Review Board and no Order of reinstatement be filed unless and until respondent is reinstated to the practice of law in Arizona; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.